         Case 4:19-cv-00881-DPM Document 7 Filed 03/18/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


GABRIEL GONZALEZ                                                       PLAINTIFF
Reg. #30515-112

v.                         No: 4:19-cv-00881 DPM-PSH


UNITED STATES OF AMERICA                                              DEFENDANT


             PROPOSED FINDINGS AND RECOMMENDATION

                                 INSTRUCTIONS

      The following Recommendation has been sent to Chief United States District

Judge D.P. Marshall Jr. You may file written objections to all or part of this

Recommendation. If you do so, those objections must: (1) specifically explain the

factual and/or legal basis for your objection, and (2) be received by the Clerk of this

Court within fourteen (14) days of this Recommendation. By not objecting, you

may waive the right to appeal questions of fact.

                                  DISPOSITION

      Plaintiff Gabriel Gonzalez filed a pro se complaint on December 9, 2019,

while incarcerated at the Forrest City Low Federal Correctional Institution (Doc. No.

2). Gonzalez was ordered to file an amended complaint to clarify his claims,

specifically to clarify whether he sues solely under the Federal Tort Claims Act
          Case 4:19-cv-00881-DPM Document 7 Filed 03/18/20 Page 2 of 5




(FTCA) or also intends to raise constitutional claims.1 Doc. No. 5. Gonzalez

subsequently filed an amended complaint clarifying that he sues solely under the

FTCA. Doc. No. 6. For the reasons stated herein, Gonzalez’s claims are barred by

the United States’ sovereign immunity and should be dismissed for lack of subject

matter jurisdiction.

                                I. Screening Standard

      Before docketing the complaint, or as soon thereafter as practicable, the Court

must review the complaint to identify cognizable claims or dismiss the complaint if

it: (1) is frivolous or malicious; (2) fails to state a claim upon which relief may be

granted; or (3) seeks monetary relief against a defendant who is immune from such

relief. See 28 U.S.C. § 1915A; 28 U.S.C. § 1915(e)(2)(B). An action is frivolous if

“it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.

319, 325 (1989). Rule 8 of the Federal Rules of Civil Procedure requires only “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

A claim fails to state a claim upon which relief may be granted if it does not allege



      1
         In its Order instructing Gonzalez to amend his complaint, the Court noted that he
mentioned access to the courts in his original complaint. See Doc. No. 5 n. 1. The Court
explained that violations of the U.S. Constitution may be raised against federal officials
in a Bivens claim, but those claims do not reach every constitutional violation. See id.
(“However, the Supreme Court has only recognized a Bivens remedy in the context of a
Fourth Amendment search and seizure claim, a Fifth Amendment gender discrimination
claim, and an Eighth Amendment medical care claim. See Ziglar v. Abbasi, 137 S.Ct.
1843, 1854-1855 (2017). Expanding Bivens claims to other contexts is disfavored. Id. at
1857 . . .”).
         Case 4:19-cv-00881-DPM Document 7 Filed 03/18/20 Page 3 of 5




“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).           However, a pro se plaintiff’s

allegations must be construed liberally. Burke v. North Dakota Dept. of Corr. &

Rehab., 294 F.3d 1043, 1043-1044 (8th Cir.2002) (citations omitted).

                                     II. Analysis

      Gonzalez alleges that certain personal property, including legal papers and

materials, were confiscated and disposed of in November 2018 by the prison’s

property search team. See Doc. No. 6 at 3-4. He also complains that his property

was taken as a means of mass punishment in response to the actions of other inmates.

Id. at 6. Gonzalez seeks an award of $5 million.

      Absent a waiver, sovereign immunity shields the federal government and its

agencies from suit. F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994); Mader v. United

States, 654 F.3d 794, 797 (8th Cir. 2011). Sovereign immunity is jurisdictional in

nature, Meyer, 510 U.S. at 475, and the “terms of [the United States’] consent to be

sued in any court define that court’s jurisdiction to entertain the suit,” United States

v. Sherwood, 312 U.S. 584, 586 (1941). The FTCA is a limited waiver of sovereign

immunity and permits lawsuits against the United States for the torts of its

employees under limited circumstances. See 28 U.S.C. § 1346(b)(1); Mader, 654

F.3d at 797.     This waiver is subject to certain procedural requirements and

exceptions.
          Case 4:19-cv-00881-DPM Document 7 Filed 03/18/20 Page 4 of 5




      Pertinent to this case is the exception found in 28 U.S.C. § 2680(c), which

provides that sovereign immunity is not waived for “[a]ny claim arising in respect

of . . . the detention of any goods, merchandise, or other property by . . . any other

law enforcement officer . . .”. In Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 228

(2008), the United States Supreme Court held that the phrase “any other law

enforcement officer” covers all law enforcement officers, including Bureau of Prison

officers. The Supreme Court noted “that § 2680(c), far from maintaining sovereign

immunity for the entire universe of claims against law enforcement officers, does so

only for claims ‘arising in respect of’ the ‘detention’ of property.” Id.2

      Because Gonzalez’s FTCA claim is premised on the retention and destruction

of his personal property by prison officers, his claim is barred by the United States’

sovereign immunity and should be dismissed without prejudice.




      2
         Ali concerned a claim brought by a prisoner who alleged that certain items of his
personal property were lost after BOP employees handled them during his transfer from a
federal prison in Georgia to a federal prison in Kentucky. See also Antonelli v. Marquez,
No. 2:08CV00003 JMM/HDY, 2008 WL 2782705, at *9 (E.D. Ark. July 14, 2008)
(plaintiff’s claim based on loss and/or damage to personal property during a transfer from
one federal prison to another barred by 28 U.S.C. § 2680(c)); Jackson v. Santini, No. 15-
CV-3151 (PJS/TNL), 2016 WL 11198352, at *4 (D. Minn. Nov. 10, 2016) (Plaintiff’s
FTCA claim that BOP employees took certain items belonging to Plaintiff following a
unitwide sweep fails as a matter of law); Butler v. United States, No. 09–cv–147
(PAM/AJB), 2009 WL 3028902, at *3 (D. Minn. Sept. 17, 2009) (FTCA does not apply
to claims based on allegations that BOP employees detained, lost, stole, damaged or
destroyed plaintiff’s personal property).
           Case 4:19-cv-00881-DPM Document 7 Filed 03/18/20 Page 5 of 5




                                    III. Conclusion

      For the reasons stated herein, it is recommended that:

      1.      Gonzalez’s complaint be dismissed without prejudice pursuant to 28

U.S.C. § 1915A(b) and 28 U.S.C. § 1915(e)(2)(B).

      2.      Dismissal of this action count as a “strike” within the meaning of 28

U.S.C. § 1915(g).3

      3.      The Court certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from the order adopting this recommendation and accompanying

judgment would not be taken in good faith.

      IT IS SO RECOMMENDED this 18th day of March, 2020.




                                         UNITED STATES MAGISTRATE JUDGE




      3
       The PLRA’s three-strikes provision states that a prisoner cannot proceed in
forma pauperis in a civil action if:

      the prisoner has, on 3 or more prior occasions, while incarcerated or
      detained in any facility, brought an action or appeal in a court of the United
      States that was dismissed on the grounds that it is frivolous, malicious, or
      fails to state a claim upon which relief may be granted, unless the prisoner
      is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).
